United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           July 1, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-51404
                           Summary Calendar



                             PEDRO VARGAS,

                                                Plaintiff-Appellant,

                                versus

         JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                                 Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. A-02-CV-823-SS
                          --------------------

Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1

     Pedro Vargas appeals the district court’s dismissal of his

petition for judicial review of the dismissal of his application

for disability benefits by the Commissioner of Social Security. He

argues that his due process rights were violated because he did not

receive notice of the administrative hearing and the Commissioner

did not comply with the regulations pertaining to dismissal of the

claim. Because Vargas raised a colorable constitutional claim, the


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
district court had jurisdiction to consider his petition for

judicial review of the Commissioner’s decision.                  See Califano v.

Sanders, 430 U.S. 99, 107-09 (1977).

     Vargas    has   not   shown     that   his    due    process    rights   were

violated.     The Administrative Law Judge (ALJ) sent all of the

notices to the last known address provided by Vargas in his

application.   At no time did Vargas notify the ALJ that his address

had changed or that the post office box address was no longer

valid. Although Vargas may not have received the first two notices

of the hearing, the record shows that he signed and returned the

mail receipt for the show cause order sent by certified mail.

Vargas does not dispute that he received the show cause order.

However,    Vargas   failed   to   respond    to    it.      Thus,    the   record

indicates    that    the   notices    sent    by    the    ALJ    satisfied    the

requirements of procedural due process.                  See, e.g., Mullane v.

Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950); United

States v. Estrada-Trochez, 66 F.3d 733, 736 (5th Cir. 1995).

Accordingly, the district court did not err in holding that Vargas

had not shown a due process violation.

     AFFIRMED.




                                       2